CONREY, P. J.
Motion to dismiss.
Upon due notice to opposing counsel, defendant presented to the court this motion for an order dismissing this cause from the court’s calendar on the ground that no notice of appeal has at any time been served, either as required by section 940 of the Code of Civil Procedure or as required by section 941b of that code. The notice upon which plaintiff relies as a notice of appeal herein omits the words necessary to constitute a notice of appeal. It states that the plaintiff “de*2sires and intends to appeal” from the judgment and that he “has appealed therefrom,” and closes by requesting that a transcript of the testimony, etc., be made up and prepared. This is not a notice of appeal. The law relating to this matter is clearly stated and the principal decisions on .the same point are cited in Estate of Faber, 168 Cal. 491, [143 Pac. 737].
The motion to dismiss is granted.
James, J., and Works, J., pro tern., concurred.